UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: INTREorg Systems, Inc. (Exact name of registrant as specified in its charter) Texas 45-0526215 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 E. Southlake Blvd., Suite 120-366, Southlake, TX 76092 (Address of principal executive offices) 817-491-8611 (Registrant's Telephone number) (Former Address and phone of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. [ ] Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 for Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No As of September 25, 2014, the Registrant has 13,034,872 shares of common stock outstanding. Explanatory Note INTREorg Systems, Inc. (the “Company”) is filing this Amendment No. 1 (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended March 31, 2013 (the “Form 10-Q”), filed with the Securities and Exchange Commission on September 25, 2014 (the “Original Filing Date”), solely to file Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. Item 6.Exhibits Exhibit Number Description 31.1+ Certification of Chief Executive Officer required by Rule 13a-14/15d-14(a) under the Exchange Act 31.2+ Certification of Chief Financial Officer required by Rule 13a-14/15d-14(a) under the Exchange Act 32.1+ Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS + XBRL Instance Document 101.SCH + XBRL Taxonomy Extension Schema Document 101.CAL + XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF + XBRL Taxonomy Extension Definition Linkbase Document 101.LAB + XBRL Taxonomy Extension Labels Linkbase Document 101.PRE + XBRL Taxonomy Extension Presentation Linkbase Document + Filed herewith. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTREorg Systems, INC. Dated: September 29, 2014 By: /s/ Darren C. Dunckel Darren C. Dunckel Chief Executive Officer, and Principal Financial and Accounting Officer
